Application by a disbarred attorney (see order of this court entered December 14, 1960) for reinstatement as an attorney and counselor at law. Application referred to the Committee on Character and Fitness for the Second Judicial District for investigation, hearing and report as to the applicant’s compliance with this court’s order of disbarment, his conduct since the making of said order and whether he presently possesses the requisite character and fitness for an attorney and counselor at law. Pending such report, the application shall be held in abeyance. Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.